Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered October 31, 1995, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 17 years to life, unanimously affirmed.
Defendant did not preserve his current claims that the court should have struck certain identification testimony on the ground of the People’s alleged failure to provide notice pursuant to CPL 710.30 (1) (b), or that the previous Wade hearing should have been reopened. In this connection, defendant may not rely upon an objection entered by counsel for the codefendant (People v Buckley, 75 NY2d 843).
The court’s Sandoval ruling permitting the prosecutor to elicit defendant’s prior robbery conviction, a matter highly relevant to credibility, was an appropriate exercise of discretion (People v Reid, 190 AD2d 575, lv denied 81 NY2d 1078). Concur—Milonas, J. P., Rosenberger, Wallach, Williams and Mazzarelli, JJ.